Citation Nr: 1217480	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include herniated discs and post-laminectomy spinal stenosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from September 1989 to June 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.               

In December 2005, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

This case was remanded by the Board in February 2007, January 2009, and November 2010.  


FINDING OF FACT

The Veteran's degeneration of the lumbar spine was reasonably manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for lumbar spine disorder, to include herniated discs and post-laminectomy spinal stenosis, with degeneration of the lumbar spine, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for lumbar spine disorder, to include herniated discs and post-laminectomy spinal stenosis, with degeneration of the lumbar spine.  Therefore, no further development is needed with regard to this issue.


II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran alleges that his current back condition is a result of in-service heavy lifting.  Specifically, the Veteran contends that he lifted 80-120 pound boxes as well as furniture as part of his military duties.  This manual labor resulted in at least one reported incident of extreme back pain in February 1995.  According to the Veteran, after his separation from the military, he continued to experience chronic low back pain.  

Service treatment records confirm that the Veteran was seen in February 1995 for low back pain and was subsequently put on bed rest and given pain medications.  No other back problems are noted in the records.  In the Veteran's April 1995 separation examination, his spine and other musculoskeletal system were clinically evaluated as "normal."  

After the Veteran's discharge, the evidence of record shows that the Veteran saw a private Chiropractor a few times in August 1995 for pain management of his back.  Specifically, the Veteran indicated that his low back pain had started and stopped six months ago.  [The Board notes that six months prior to the August 1995 visit would have been approximately February 1995, the time of the Veteran's in-service back injury.]  He sought treatment from the Chiropractor because the low back pain had reappeared.  

In October 1996, the Veteran suffered a work-related back injury.  At that time, he had a magnetic resonance imaging (MRI) taken of his lumbosacral spine.  The MRI was interpreted as showing the following: (1) moderate central spinal stenosis at level L3-4, secondary to central disc herniation, (2) mild to moderate central spinal stenosis at level L4-5, secondary to a central disc herniation at that level, (3) mild foraminal stenosis at level L4-5 on the left secondary to hypertrophic facet degenerative changes in combination with degenerative disc disease and diffuse disc bulge, and (4) degenerative disc disease at level L3-4.  In February 1997, the Veteran underwent a lumbar laminectomy and subsequently received steroid injections.          

The Veteran was afforded a VA examination in April 2003 and a subsequent VA medical opinion was obtained in December 2003.  The April 2003 VA examiner concluded that the Veteran's current back condition was "more likely than not" related to his in-service back problems.  However, in rendering this opinion, the examiner did not have the advantage of the Veteran's medical records, to include his service treatment records, and did not have knowledge of the Veteran's post-service injury.

In contrast, the December 2003 examiner, having read the claims file, concluded to the contrary.  The examiner opined that there was no clinical evidence to suggest that the herniated condition began or was in evidence while the Veteran was in the military.  Therefore, the examiner concluded that it was less likely than not that the Veteran's herniated disc in October 1996 was related to or aggravated by the back pain in the military services.  

In support of his claim, the Veteran submitted a December 2004 note from a private doctor, Dr. M., D.O., P.C., who opined, "According to records reviewed - ab exam suggesting disc [diagnosis] of lumbar spine as of 2-7-1995."

In the instant case, the Board has noted in previous remands that since degeneration of the spine would be subject to presumptive service connection, the fact that it was found in October 1996, a mere four months after the one-year presumptive period ended, raises the question of whether it can be ascertained that the degeneration was likely present within the one-year presumptive period.  Thus, the Board remanded this case in order to obtain an opinion as to whether it was at least as likely as not that the degeneration of the Veteran's spine shown in October 1996 was present between June 1995 and June 1996, the one-year presumptive period following the Veteran's service.       

Pursuant to the Board's February 2007 remand, in June 2007, a VA medical opinion was obtained from M.S.J., M.D.  At that time, Dr. J. stated that there was no clinical evidence of record to suggest that the Veteran's herniated disks and radiculopathy were documented during his period of active service.  According to Dr. J., the Veteran's current degenerative changes were not as likely as not to have been a result of "the original injury," as the time was of short duration.  Dr. J. concluded that it was unlikely that the Veteran's back condition, shown after service, was related to any in-service injury or disease.  

In January 2009, the Board remanded this case once again.  At that time, the Board noted that the June 2007 VA opinion from Dr. J. was ambiguous because it was unclear within the context of the opinion which injury was meant by "the original injury."  In addition, Dr. J. also did not respond to the inquiry of whether degenerative changes were likely present between June 1995 and June 1996, prior to the October 1996 injury.  Thus, the Board remanded this case and requested that Dr. J. provide an addendum opinion addressing the aforementioned problems.  Dr. J. was requested to render an opinion as to whether it was at least as likely as not that any back condition, to include the Veteran's degenerative disc disease found in the October 1996 MRI report, was the result of any in-service injury, to include but not limited to the February 1995 back injury.  Dr. J. was also requested to provide an opinion as to whether the degenerative disc disease was present within one year of service discharge in June 1995.     

In March 2009, Dr. J. provided an addendum opinion.  However, in a November 2010 remand, the Board noted that once again, Dr. J. was not responsive to the Board's inquiry from the February 2007 remand order.  In the March 2009 opinion, Dr. J. opined that the Veteran's back disability, to include degenerative disc disease, was less likely as not related to his February 1995 in-service injury.  He then stated that in light of the "[October 1996] MRI report indicating degenerative disc disease of the spine, present between June 1995 and June 1996," it was less likely than not related to the February 1995 in-service injury.  Dr. J. reasoned that the degenerative changes noted in the record were such that they would not have been present during the short period from discovery to the time that the injury was first reported.  The Board indicated that it was not clear from the opinion whether Dr. J. thought that the Board had already concluded degenerative changes were likely present between June 1995 and June 1996, during the presumptive period.  That was not the case.  Rather, the Board was asking the examiner whether it was likely that the degenerative changes were present during that time period.  In addition, it was still unclear what injury (i.e. February 1995 in-service injury or October 1996 post-service injury) the examiner referred to in his reasoning for his opinion.  Although Dr. J. had opined that the Veteran's herniated discs and radiculopathy were not likely related to an in-service injury, he still had not provided an adequate opinion regarding the likely onset of degenerative changes.  Thus, the Board remanded this case for another addendum opinion.        

In November 2010, Dr. J. provided an addendum opinion.  At that time, he opined that it was less likely than not, less than a 50 percent probability, that the Veteran's degenerative changes were related to his in-service injury as the degenerative changes could have been present in the short period from the discovery to the time that the injury was first reported.  According to Dr. J., degenerative changes could occur with age and not specifically be related to any specific injury but rather to the aging process in general.  Dr. J. concluded that the degenerative changes were a result of a progressive disorder, which was age related.   

In this case, the Board notes that the Veteran was discharged in June 1995.  Thus, the one-year presumptive period following his discharge is from June 1995 to June 1996.  The first evidence of record of a diagnosis of arthritis of the lumbar spine is in October 1996, which is just four months beyond the one-year presumptive period following the Veteran's separation from service.  The Board has attempted to obtain a medical opinion regarding the question of whether the Veteran's degenerative disc disease, first diagnosed in October 1996, was present within the one-year presumptive period between June 1995 and June 1996.  In response, the Board has obtained VA opinions from Dr. J. that have been mostly ambiguous and unclear.  However, following a review of his most recent opinion, dated in November 2010, it appears that Dr. J. is stating that the Veteran did have arthritis of the lumbar spine during the aforementioned one-year presumptive period but that the arthritis was age-related and was not due to the in-service back injury.  This finding is pertinent because regardless of whether the Veteran's arthritis of the lumbar spine was age-related or was related to his in-service back injury, the fact remains that he had arthritis of the lumbar spine within the one-year presumptive period between June 1995 and June 1996.    

The Board also notes that the Veteran has presented credible testimony regarding his complaints of low back pain prior to his separation from service and shortly thereafter.  In this regard, the Veteran is competent to describe the symptoms that he experienced both during and after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, in consideration of Dr. J.'s opinion that the Veteran had arthritis of the lumbar spine within the one-year presumptive period between June 1995 and June 1996, and given the Veteran's complaints of low back pain before and after his discharge, and the fact that he was diagnosed with degenerative disc disease of the lumbar spine just four months after the end of the one-year presumptive period, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced arthritis of the lumbar spine to a compensable degree during the one-year presumptive period after his separation from the military.  In addition, although Dr. J. specifically opined that the Veteran's herniated discs and radiculopathy are not related to his period of active service, given that the herniated discs and radiculopathy were diagnosed at the same time the Veteran was diagnosed with degenerative disc disease of the lumbar spine and are a part of his low back disability, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports entitlement to service connection for lumbar spine disorder, to include herniated discs and post-laminectomy spinal stenosis, with degeneration of the lumbar spine.  The claim is thus granted in full.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for lumbar spine disorder, to include herniated discs and post-laminectomy spinal stenosis, with degeneration of the lumbar spine, is granted.  








____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


